Exhibit 10.2

 

November 16, 2016

 

Denise Westenfield

6400 Craig Drive

Eden Prairie, MN 55346

 

Re:       Retention Bonus Agreement

 

Dear Denise:

 

 

As you are aware, Datalink Corporation, a Minnesota corporation (“Datalink”),
has entered into an Agreement and Plan of Merger with Insight Enterprises, Inc.,
a Delaware corporation (“Insight”), and certain other parties (the “Merger
Agreement”), pursuant to which Datalink will be acquired by, and will become a
wholly-owned subsidiary of, Insight (the “Merger”). Because of your great
service and contributions, Datalink has determined that it is in its best
interests to offer you a cash-based incentive to continue your employment after
the closing of the Merger (the “Closing”) through the fifth (5th) month
anniversary of the Closing (“Retention Date”) (such period, the “Retention
Period”). Contingent on the Closing and your continued employment through the
earlier of (i) the Retention Date or (ii) the date Datalink, Insight or any of
their related subsidiaries terminates your employment for any reason other than
Cause (as defined in Section 4 below) before the Retention Date, you will be
eligible to receive a Retention Bonus (as defined in Section 1 below), subject
to the terms and conditions set forth below. In addition, this Letter Agreement
provides that if Datalink, Insight or any of their related subsidiaries
terminates your employment for any reason other than Cause before or after the
Retention Date, then you will be eligible to receive a Severance Payment (as
defined in Section 2 below), subject to the terms and conditions set forth
below.

 

1.         Retention Bonus. Contingent on the Closing, if (a) you continue
employment with Datalink, Insight or any of their related subsidiaries through
the Retention Date, or (b) your employment with Datalink, Insight or any of
their related subsidiaries is involuntarily terminated by Datalink, Insight or
any of their related subsidiaries without Cause before the Retention Date, and,
in either case you execute and do not revoke the release described in Section 11
below, you will be entitled to receive a retention bonus in the amount of
$90,000 (“Retention Bonus”).

 

2.         Severance Payment. After the Closing, if for any reason, including in
connection with a restructuring, Datalink, Insight or any of their related
subsidiaries involuntarily terminates your employment without Cause, and you
execute and do not revoke the release described in Section 11 below, then you
will be entitled to receive, (a) if such termination occurs before the Retention
Period ends, a payment equal to $90,000, or (b) if such termination occurs after
the Retention Period ends, severance benefits under Insight’s Separation Plan
based on your position and/or time of service to Datalink, Insight or any of
their related subsidiaries (in either case, the “Severance Payment”).

 

3.         Payment of Retention Bonus and Severance Payment. You acknowledge
that the Severance Payment and the Retention Bonus shall constitute full
satisfaction of all separation or

 

1

--------------------------------------------------------------------------------


 

severance benefits that you would be eligible to receive as a result of your
termination of employment with Datalink, Insight or any of their related
subsidiaries. Provided that the applicable release described in Section 11
becomes effective, (a) the Retention Bonus will be paid to you in a single lump
sum cash payment no later than sixty-five (65) calendar days after the Retention
Date, and (b) the Severance Payment will be paid to you in a single lump sum
cash payment no later than sixty-five (65) calendar days after your last day of
employment with Datalink, Insight or any of their related subsidiaries as a
result of your involuntary termination of employment without Cause, provided
that in either case if such sixty-five (65)-day period spans two calendar years,
the Retention Bonus and/or Severance Payment (as applicable) will be paid in the
second calendar year.

 

4.         Termination. In the event that Datalink, Insight or any of their
related subsidiaries involuntarily terminates your employment without Cause upon
or after the Closing and prior to the Retention Date, you will be entitled to
receive the Retention Bonus as described in Section 1. In the event that
Datalink, Insight or any of their related subsidiaries involuntarily terminates
your employment without Cause upon or after the Closing (whether prior to or
after the Retention Date), then you will be entitled to receive the Severance
Payment as described in Section 2. If your employment with Datalink, Insight or
any of their related subsidiaries is terminated before or after the Retention
Date, either (i) by you for any reason or for no reason, with or without notice,
or (ii) by Datalink, Insight or any of their related subsidiaries for Cause,
then you will not be eligible for the Retention Bonus or the Severance Payment.
For purposes of this Letter Agreement, “Cause” is defined as:

 

a.   Commission by you of a felony or another crime involving moral turpitude,
or the commission by you of any other act or omission involving dishonesty,
disloyalty or fraud with respect to Datalink or any of its subsidiaries or their
customers or suppliers;

 

b.   You reporting to work under the influence of alcohol or illegal drugs, your
use of illegal drugs (whether or not in the workplace), or other conduct by you
causing Insight or any of its subsidiaries substantial public disgrace or
disrepute or economic harm;

 

c.   Substantial or repeated failure by you to perform duties as reasonably
directed by Datalink after verbal or written notice of your failure to perform,
which notice may be informal;

 

d.   Your violation of any of the policies and guidelines for Datalink and its
subsidiaries, including, without limitation, those relating to conflicts of
interest, ethical practices, trade regulation, payment and procurement policies,
legal compliance, employment discrimination, and harassment;

 

e.   Any breach or other violation by you of any agreement between you and
Datalink or any of its subsidiaries, including any confidentiality,
non-solicitation or any other restrictive covenant agreements; or

 

f.    Gross negligence or willful misconduct of you with respect to Datalink or
any of its subsidiaries.

 

5.         Governing Law. The provisions of this Letter Agreement shall be
construed and interpreted according to the laws of the State of Minnesota
without regard to conflict of law principles.

 

2

--------------------------------------------------------------------------------


 

6.         Severability; Entire Agreement; Amendment. If any provision of this
Letter Agreement is held to be invalid, the remaining provisions shall remain in
full force and effect. You acknowledge and agree that this Letter Agreement
constitutes the entire agreement between you and Datalink with respect to the
subject matter hereof. This Letter Agreement may not be modified, altered or
changed except by a written agreement signed by you and Datalink or its
successor.

 

7.         Withholding. The Retention Bonus and Severance Payment, if any, shall
be subject to reduction in order to comply with applicable federal, state and
local tax withholding requirements and will be reflected on your Form W-2 for
the year in which such Retention Bonus or Severance Payment is paid.

 

8.         Confidentiality. You agree that all confidential and/or proprietary
information of Datalink and Insight following the Closing, as well as the terms
of this Letter Agreement, the Merger Agreement and the other agreements
contemplated thereby (collectively, “Confidential Information”), shall be kept
confidential by you and shall not be used by you for any purpose; provided,
however, that you may disclose the terms of this Letter Agreement only (but not
any other Confidential Information) to your spouse, domestic partner, tax
preparer or advisor, or attorney (each of whom shall be advised by the
undersigned of this confidentiality obligation) in each case, on a need to know
basis and who agree to treat such information confidentially. If you disclose
any of the terms of this Letter Agreement or any other Confidential Information
to any third party, other than in accordance with the preceding sentence, you
shall be in breach of this Letter Agreement and the Retention Bonus and
Severance Payment shall not be payable to you. In the event any Retention Bonus
or Severance Payment has already been paid to you, in addition to any other
remedies available under applicable law, Datalink may seek the return of the
Retention Bonus and Severance Payment through appropriate legal action. Nothing
in this Letter Agreement shall be construed to limit, impede or impair your
rights or obligation to report any illegal, improper, or other inappropriate
conduct to any government agency regarding matters that are within the
jurisdiction of such agency if you are required by law to report such matters to
such agency.

 

9.         Section 409A Compliance. It is intended that this Letter Agreement
and the Retention Bonus and Severance Payment, if any, due pursuant to this
Letter Agreement qualify for the “short-term deferral exception” to Section 409A
of the Internal Revenue Code of 1986, as amended, including regulations and
guidance issued thereunder (“Section 409A”) and each provision of this Letter
Agreement shall be interpreted in a manner consistent with this intent.
Nevertheless, Datalink cannot, and does not, guarantee any particular tax effect
or treatment of the amounts due, if any under this Letter Agreement. Each
payment in a series of payments under this Letter Agreement shall be deemed to
be a separate payment for purposes of Section 409A. This Letter Agreement shall
be administered in accordance with Section 409A or an exception thereto, and
each provision of this Letter Agreement shall be interpreted, to the extent
possible, to comply with Section 409A or an exception thereto.

 

10.       Successors and Assigns. This Letter Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns. You may not assign your rights or obligations
hereunder without prior written consent of Datalink.

 

3

--------------------------------------------------------------------------------


 

11.       Release. As a condition to the receipt of the Retention Bonus and/or
Severance Payment, Datalink or its successor requires that you execute, and not
revoke, a release agreement in form and substance satisfactory to Datalink or
its successor. The release will be provided to you prior to, or shortly
following, the applicable Retention Date or termination date, and must be
executed by you within the 21 or 45-day consideration period that will be
described in the release and not revoked by you within the 15-day revocation
period that will be described in the release. If any such release is not signed
and returned during the 21 or 45-day consideration period, or if the release is
revoked, neither the Retention Bonus and/or Severance Payment will be paid to
you.

 

12.       At-Will Employment. Your employment with Datalink, its successor or
any of the other related subsidiaries is at-will, which means the employment
relationship may be terminated with or without cause and with or without notice
at any time by you, Datalink, or any other subsidiary for which you work.
Nothing in this Letter Agreement or in any other document or statement and
nothing implied from any course of conduct shall limit Datalink or your right to
terminate the at-will employment relationship. Only the Chief Executive Officer
of Datalink or its successor may modify Datalink’s at-will employment policy or
enter into any agreement contrary to this at-will employment policy. Any such
modification must be in writing and signed by the Chief Executive Officer and
the employee subject to such policy.

 

If you accept the terms of this Letter Agreement, please return a signed copy of
this Letter Agreement to me no later than December 1, 2016. If you have any
questions in the meantime, please feel free to contact me.

 

 

Datalink Corporation

 

 

 

 

By:

/s/ Patricia A. Hamm

 

 

 

 

 

Its:

Executive Vice President, Human Resources

 

 

 

 

 

 

 

 

 

 

By:

/s/ Greg Barnum

 

 

 

 

 

Its:

CFO

 

 

 

 

 

 

 

 

 

 

/s/ Denise Westenfield

 

 

Date:

11/16/16

Denise Westenfield

 

 

4

--------------------------------------------------------------------------------